UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1889


SELETH GLANGH TANGUY SELEBANGUE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 10, 2009                 Decided:   April 13, 2009


Before WILKINSON, TRAXLER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Seleth Glangh Tanguy Selebangue, Petitioner Pro          Se. Javier
Balasquide,   DEPARTMENT  OF HOMELAND  SECURITY,          Arlington,
Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Seleth Glangh Tanguy Selebangue, a native and citizen

of   the   Central    African      Republic,        petitions         for   review      of    an

order of the Board of Immigration Appeals dismissing his appeal

from     the   Immigration       Judge’s     denial      of     his    applications          for

relief from removal.

               Selebangue first challenges the determination that he

failed to establish eligibility for asylum.                           To obtain reversal

of   a   determination      denying       eligibility         for     relief,      an   alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”          INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).        We have reviewed the evidence of record and conclude

that     Selebangue      fails    to    show      that    the    evidence       compels        a

contrary       result.       Having        failed        to   qualify        for     asylum,

Selebangue       cannot     meet       the       more    stringent          standard         for

withholding of removal.                Chen v. INS, 195 F.3d 198, 205 (4th

Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

We     further    uphold     the       finding     that       Selebangue        failed        to

demonstrate that it is more likely than not that he would be

tortured if removed to the Central African Republic.                               8 C.F.R.

§ 1208.16(c)(2) (2008).                Finally, we uphold the determination

below that Selebangue filed a frivolous asylum application.                                  See



                                             2
8 U.S.C. § 1158(d)(6) (2006); 8 C.F.R. § 1208.20 (2008); Matter

of Y-L-, 24 I. & N. Dec. 151 (B.I.A. 2007).

           We   therefore   deny    the   petition   for    review.      We

dispense   with   oral   argument    because   the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           PETITION DENIED




                                    3